Citation Nr: 0701697	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left elbow.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to April 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The veteran submitted private medical 
reports from P.A., M.D., dated in July and August 2005.  On 
an August 2005 medical report, the veteran wrote on the 
report that he planned to have surgery on his left elbow.  
There are no subsequently dated medical records of record.  
Accordingly, it should be determined whether the veteran has 
undergone any surgery to his left elbow.  If he has had 
subsequent treatment to include surgery, these records should 
be obtained in compliance with VA's duty to assist.  

A July 2005 electromyograph (EMG) showed that the veteran has 
ulnar neuropathy of the left upper extremity.  A July 2005 
private medical report noted the same.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The veteran is service-connected for osteoarthritis of the 
left elbow.  The veteran was rated based on limitation of 
motion of the left elbow.  However, if the service-connected 
left elbow disability causes the ulnar neuropathy, then the 
veteran may receive a separate rating based on neurological 
impairment since orthopedic and neurologic symptoms may 
constitute separate and distinct manifestations attributable 
to the same injury and therefore may be compensated under 
different diagnostic codes.

In the June 2005 supplemental statement of the case, the MROC 
considered whether a higher rating was warranted based on 
neurological impairment, not whether an additional rating was 
warranted.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination to include orthopedic and 
neurological evaluations.  The examiner should perform range 
of motion testing of the left elbow and provide findings 
consistent with the criteria set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If there is ankylosis, the examiner 
should so state.  The diagnosis of ulnar neuropathy should 
also be addressed.  The examiner should opine as to whether 
it is as likely as not related to the veteran's 
osteoarthritis of the left elbow.  If an etiological 
relationship exists, the examiner should determine the nature 
and extent of any neurological involvement.  The examiner 
should determine if the involvement is wholly sensory or not 
and whether it is mild, moderate, severe, or if complete 
paralysis is present.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The veteran was 
notified of VCAA with regard to his service connection claim.  
The Board recognizes that his current rating claim is a 
downstream issue stemming from the initial grant of service 
connection, however, since the claim is being remanded, the 
veteran should be sent an updated VCAA letter with regard to 
the claim for a higher rating.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to a higher rating for service-
connected left elbow disability.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Topeka, 
Kansas, VA Medical Center.  Ascertain 
whether the veteran has undergone left 
elbow surgery at this facility.  If so, 
these records should also be obtained.  

3.  Contact the veteran to ascertain 
whether he has undergone left elbow 
surgery performed by P.A., M.D., or any 
other private physician/facility and with 
the appropriate release obtain and 
associate with the claims file copies of 
all clinical records, which are not 
already in the claims file concerning the 
veteran's treatment.  

4.  Schedule the veteran for a VA examination 
to include orthopedic and neurological 
evaluations.  The claims file must be made 
available to the examiner(s) and the 
examiner(s) should indicate in his/her report 
whether or not the claims file was available 
for review.  Any tests indicated to be 
warranted, including X-rays and EMG/nerve 
conduction studies, should be undertaken.  
The examiner(s) should determine the current 
nature and extent of the veteran's service-
connected left elbow disability and should 
identify all current manifestations of the 
veteran's service-connected left elbow 
disability.  

The orthopedic examiner should perform range 
of motion testing of the left elbow and 
provide findings consistent with the criteria 
set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If there is ankylosis, the examiner 
should so state.  

The neurological examiner should also address 
the diagnosis of ulnar neuropathy and should 
opine as to whether it is as likely as not 
related to the veteran's osteoarthritis of 
the left elbow.  If an etiological 
relationship exists, the examiner should 
determine the nature and extent of any 
neurological involvement.  The examiner 
should determine if the involvement is wholly 
sensory or not and whether it is mild, 
moderate, severe, or if complete paralysis is 
present.  

A rationale for any opinion(s) expressed 
should be provided.

5.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  The AMC should consider 
if separate ratings are warranted for 
orthopedic and neurological impairment of the 
left elbow.  If the issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal which addresses all evidence 
added to the claims file since the June 2005 
supplemental statement of the case was 
issued.  The veteran should be afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


